


Freeport-McMoRan Copper & Gold Inc.

Financial Counseling and Tax Return Preparation and Certification Program




 

 

1.

Purpose.  The purpose of the Freeport-McMoRan Copper & Gold Inc. Financial
Counseling and Tax Return Preparation and Certification Program (the “Program”)
is to enable those senior executives chosen to participate in the Program to
devote to the business activities of Freeport-McMoRan Copper & Gold Inc. (the
“Company”) or its subsidiaries the time and attention that such executives would
otherwise have had to devote to their personal financial or tax affairs, and, in
the case of the Tax Return Preparation and Certification aspect of the Program,
to provide the Company with assurance that the tax affairs of participating
executives are properly attended to.  To this end, the Program contemplates
providing professional counseling services in the area of personal financial and
estate planning (other than investment advice) by an independent adviser
selected by each participant from among several designated by the Company.  It
also contemplates the provision of professional assistance, by a nationally
recognized public accounting firm selected by the Company, with the preparation
and filing of personal income tax returns, followed by a certification by such
firm to the Company that all required returns have been properly prepared and
timely filed.

 

2.

Administration.  The Program shall be administered by the Chairman of the Board
of the Company who shall have full authority to interpret the Program and from
time to time adopt rules and regulations for carrying out the Program, subject
to such directions as the Corporate Personnel Committee (the “Committee”) of the
Company’s Board of Directors may give, either as guidelines or in particular
cases.

 

3.

Eligibility for Participation.  Participation in the Financial Counseling aspect
of the Program shall be offered to the Chairman of the Board, the President and
the Senior Vice Presidents of the Company, and, in addition to such participants
in the current Long-Term Performance Incentive Plan as may from time to time be
selected by the Chairman of the Board.  The Chairman of the Board of the Company
shall also from time to time select from among the senior executives of the
Company and its divisions and subsidiaries those individuals who are to be
requested to participate in the Tax Return Preparation and Certification aspect
of the Program.  Participation in either aspect of the Program will normally
continue through the year following each participant’s retirement.

 

4.

General Provisions.  The selection of any employee for participation in either
aspect of the Program shall not give such employee any right to be retained in
the employ of the Company or any of its subsidiaries, and the right of the
Company and of such subsidiary to dismiss or discharge any such employee is
specifically reserved.  The benefits provided for employees under either aspect
of the Program shall be in addition to, and in no way preclude, other forms of
compensation to or in respect of such employee.

 

5.

Tax Gross-Up.  The amount of fees paid pursuant to the Program for each
participant will be grossed-up for Federal, State (where applicable), Social
Security and Medicare taxes at the highest marginal tax rate.  The Company will
pay the taxes directly to the respective agencies on behalf of participants.
 Each participant’s earnings statement and W-2 will reflect the benefit paid on
behalf of the participant under the Program and the associated tax gross-up as
earnings.  The taxes paid on behalf of the participant will also be shown as
withholdings.

 

6.

Amendment or Termination.  The Committee may from time to time amend or at any
time terminate the Program.




As amended on February 4, 2003





